Citation Nr: 1119676	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to an initial increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to an initial increased rating for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1999 to September 2005.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the RO that, in pertinent part, granted service connection for PTSD evaluated as 30 percent disabling effective October 1, 2005; and granted service connection for L5 radiculopathy of the left lower extremity evaluated as 10 percent disabling effective October 1, 2005.  The Veteran timely appealed for higher initial ratings.

In February 2008, the Veteran testified during a hearing before RO personnel.  In August 2008, the RO increased the disability evaluation to 50 percent for PTSD.  In November 2009, the RO assigned an effective date of July 14, 2006, for the 50 percent disability rating for PTSD; and increased the disability evaluation to 70 percent for PTSD, effective September 6, 2007.  Because higher evaluations are available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2009, the RO granted entitlement to TDIU benefits, effective December 3, 2008.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU was awarded in a June 2009 rating action and there has been no notice of disagreement filed regarding the assigned effective date; that matter is not currently before the Board.

In April 2010, the Board remanded the matters to afford the Veteran an opportunity for a Board hearing.  In January 2011, the Veteran testified during a hearing before the undersigned at the RO.  VA substantially complied with the previous remand directives. 
FINDINGS OF FACT

1.  For the period from October 1, 2005, to July 13, 2006, the Veteran's PTSD had been manifested primarily by paranoia and suspiciousness, and mild or moderate difficulty in social and occupational functioning; these symptoms reflect no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks

2.  For the period from July 14, 2006, to September 5, 2007, the Veteran's PTSD had been manifested primarily by chronic sleep impairment, intrusive thoughts, marked hypervigilance, and paranoia-causing difficulty in establishing and maintaining effective work and social relationships; these symptoms reflect no more than occupational and social impairment with reduced reliability and productivity.

3.  For the period from September 6, 2007, the Veteran's PTSD has been manifested by no more than serious impairment in social and occupational functioning. 

4.  Since the effective date of the grant of service connection, the Veteran's radiculopathy of the left lower extremity has been manifested by, at most, mild incomplete paralysis of the sciatic nerve or the common peroneal nerve; moderate incomplete paralysis of the sciatic nerve or of the common peroneal nerve has not been demonstrated.


CONCLUSIONS OF LAW

1.  For the period from October 1, 2005 through July 13, 2006, the criteria for a disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  For the period from July 14, 2006, through September 5, 2007, the criteria for a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  For the period from September 6, 2007, the criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's radiculopathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Codes 8520, 8521, 8621, 8721 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through February 2008, July 2008, and January 2009 letters, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the July 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has appealed for higher initial disability ratings assigned following the grants of service connection.  Hence, the Board has characterized the issues in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection.  As Fenderson held that a claim for an initial disability rating is distinct from a claim for increased rating, the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are not applicable to the present claims.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claims for higher initial ratings.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Initial Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson, 12 Vet. App. at 126.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of PTSD and neuropathy.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

A.  PTSD

Service connection has been established for PTSD, effective October 1, 2005.  The RO has evaluated the service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, as initially 30 percent disabling; and as 50 percent disabling, effective July 14, 2006, and as 70 percent disabling, effective September 6, 2007.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Records reflect that the Veteran regularly attended individual therapy sessions for PTSD treatment for several years.

The report of an August 2005 VA contract examination includes a diagnosis of PTSD and a global assessment of functioning (GAF) score of 55 to 60.  The examiner noted that the Veteran had occasional intermittent recurring dreams, but no recurrent recollections, reactivation, flashbacks, or distress.  The Veteran did feel marked hypervigilance and paranoia-e.g., staring at the door, and waiting for someone to come through to harm him.  The examiner also noted some restriction in affect and detachment.  The Veteran reported difficulty falling asleep, increased irritability, startle response, and hypervigilance.  The examiner found the Veteran to be a reliable historian.  On examination, thought processes were normal; there was no impairment of judgment or abstract thinking, and memory was normal.  The Veteran spoke and communicated in a normal fashion.  There were no panics, delusions, hallucinations, or obsessive rituals during the examination.

VA treatment records, dated July 14, 2006, show that the Veteran presented to the emergency department with symptoms of depression and anxiety.  On examination, the Veteran's affect was constricted; the physician noted the Veteran was crying frequently, although trying hard to refrain from doing so.  A GAF score of 50 was assigned.
 
VA treatment records, dated in September 2006, show that the Veteran became employed full time as an audio tech salesman, despite recent stressful events (death of a family member).  In December 2006, the Veteran reported a history of depression and anger control problems.  A GAF score of 51 was assigned at that time.  Records show complaints of low energy levels and poor sleep with several nighttime awakenings from nightmares, and fleeting suicidal ideations on September 6, 2007.  A GAF score of 20 was then assigned.

Records received from the Social Security Administration reflect a primary diagnosis of anxiety related disorder, and a secondary diagnosis of back disorder; and that the Veteran became disabled in April 2007.

The Veteran underwent a VA examination in March 2008.  The examiner noted that the Veteran had been hospitalized and treated for PTSD and for major depressive disorder, without psychotic features, in September 2007.  Current symptoms included sleep impairment, hypervigilence, panic attacks, depression, suicidal ideation, and intrusive recollections.

On examination, the Veteran was casually dressed; his clothes were disheveled.  His affect was blunted and flat.  His mood was anxious, hopeless, depressed, fearful, and dysphoric.  The Veteran was able to do serial 7's, and spell a word forward and backward.  His thought content included suicidal ideation, homicidal ideation, and paranoid ideation.  The Veteran understood that he had a problem.  He reportedly had difficulty falling and remaining asleep, and he checked the doors and location of the pistol at night.  The Veteran reported panic attacks, and suicidal thoughts when becoming depressed.  His memory was intact.  The Veteran reported recurrent and intrusive recollections of events, and persistent avoidance of stimuli associated with trauma.  The Veteran reported that his anger and irritability might interfere with his capability to hold a job.  The examiner assigned a GAF score of 44, and indicated that the Veteran's PTSD symptoms affected every aspect of his life.

VA treatment records, dated in October 2008, reflect that the Veteran presented with symptoms of irritability, anger and "stressed out, depression and inability to go to sleep or stay asleep."  Visible cognitive deficits were noted, and the Veteran seemed somewhat anxious and depressed.  His mood was dysphoric, and he denied suicidal ideas.  A GAF score of 55 was assigned.  In November 2008, the Veteran's mood was euthymic and affect was congruent.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  There were no indications of suicidal or violent ideation, plan, or recent behaviors.  A GAF score of 59 was assigned.

During a March 2009 VA examination, the Veteran reported that his symptoms have not improved.  He continued having difficulty with sleep, and reported that he always locked his door at night and slept with a knife or gun near his side.  He remained extremely hypervigilant, and needed to have his back to the wall when in a room.  He reported frequent, intrusive memories of combat experience, and that he avoided war movies.  He reported that his concentration had been a problem recently, and he made an appointment for a traumatic brain injury examination.  A GAF score of 58 was assigned; the examiner found that the Veteran's current symptoms were in the moderate category, and impacted the Veteran's ability to function occupationally.  

Records received from the Vet Center in Costa Mesa, California, reflect that the Veteran endorsed classic symptoms of PTSD in June 2010; and that he was unemployable.  The Veteran was screened for traumatic brain injury, and his manner and affect were anxious; his motor activity was tense.  Evidence of depression was documented by sleep disturbance and insomnia.  

VA treatment records, dated in August 2010, reflect that the Veteran had a panic attack, and that he was taken to the Emergency Room.  His mood was anxious and bitter, and his affect was full and serious.  A GAF score of 55 was assigned.

In January 2011, the Veteran testified that he had a lot of anxiety; and if he did not take his medicine, he became severely depressed.  He testified that he went to the Emergency Room in August 2010 because he was having a panic attack, and that he was discharged from the hospital the same day.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

For the Period from October 1, 2005, through July 13, 2006

For the applicable period, the Veteran's PTSD had been manifested, primarily, by mild or moderate difficulty in social and occupational functioning.  There were no panic attacks or obsessive rituals, although the Veteran described paranoia.  He received individual therapy on a regular basis, and took medications for PTSD.  There were signs of suspiciousness.  A report of the August 2005 VA contract examination reflects few abnormal clinical findings and not more than mild-to-moderate symptomatology attributed to PTSD.  Such level of impairment warrants no more than the currently assigned 30 percent disability rating.  

The GAF score range of 55 to 60 assigned by the examiner in August 2005 reflects moderate symptoms.  The evidence does not demonstrate flattened affect, circumstantial or stereotyped speech, panic attacks, difficulty in understanding complex commands, impaired memory, impaired judgment, and disturbances of motivation and mood-all of which would warrant a higher initial disability rating.  As such, a disability rating in excess of 30 percent for the applicable period is not warranted.

For the Period from July 14, 2006, through September 5, 2007

For the applicable period, the Veteran's PTSD had been manifested, primarily, by chronic sleep impairment, intrusive thoughts, marked hypervigilance, and paranoia; and caused difficulty in establishing and maintaining effective work and social relationships.  While these symptoms seemed to occur frequently, they are, nonetheless, reflective of overall moderately severe social impairment, although generally functioning satisfactorily with routine behavior and self-care.  Such level of impairment warrants no more than the currently assigned 50 percent disability rating.  

While examiners have noted some restriction in affect and detachment, these factors, alone, do not provide a sufficient basis for assignment of a 70 percent, or higher, disability rating during the applicable period.  Significantly, the Veteran had not been found to have such symptoms as obsessional rituals, near-continuous panic or depression, illogical or obscure speech, spatial disorientation, neglect of personal appearance and hygiene, or other symptom combinations reflective of a 70 percent, or higher, disability rating.

The evidence does not reflect that the Veteran's PTSD during the applicable period caused total impairment in social and occupational functioning.  Symptoms such as gross impairment in thought processes or communication, or persistent delusions or hallucinations were not demonstrated.  

The GAF score of 51 assigned in December 2006 reflects serious symptoms.  Given that the Veteran participated in individual counseling and was able to work, the Board finds that the overall evidence warrants no more than the currently assigned 50 percent disability rating for the applicable period. 


For the Period from September 6, 2007

For the applicable period, the Veteran's PTSD has been manifested, primarily, by serious impairment in social and occupational functioning.  There was an episode of exacerbation of the Veteran's PTSD in September 2007 that required hospitalization.  A GAF score of 20 was assigned at that time, reflective of some danger of hurting self or others.

The Board notes that the GAF score of 44 assigned by the March 2008 examiner reflects serious symptoms.  The clinical findings of panic attacks, depression, and suicidal ideation, and examiners' notation that the Veteran's PTSD symptoms impacted his ability to function occupationally.  However, total occupational and social impairment was not exhibited.  Moreover, subsequent testing in October 2008 and March 2009 reflect a return to more moderate symptomatology.  A longitudinal review of the evidence from this period does not reflect more than serious social and industrial impairment due to PTSD symptomatology.   

For the foregoing reasons, the weight of the evidence is against initial disability ratings in excess of those currently in effect.  

B.  Radiculopathy of the Left Lower Extremity 

Service connection has been established for L5 radiculopathy of the left lower extremity, effective October 1, 2005.  The RO assigned an initial 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8521, pertaining to mild incomplete paralysis of the external popliteal nerve (common peroneal).

A 10 percent evaluation is warranted for mild incomplete paralysis of the common peroneal nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the common peroneal nerve of the lower extremity.  A 30 percent evaluation is warranted for severe incomplete paralysis of the common peroneal nerve of the lower extremity.  A 40 percent evaluation is warranted for complete paralysis of the common peroneal nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the common peroneal nerve is indicated when there is foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, 8721.

The reports of two August 2005 VA contract examinations show complaints of left sciatica; and that the Veteran could not move his left toe, run, or carry weights.  He reported having foot drop, and weakness of the left great toe.  He also reported intermittent numbness and tingling down the left foot.  Neurological examination revealed motor strength was 5/5 in all extremities, except for weakness of the left great toe in dorsiflexion and plantar flexion.  Sensory was intact and equal, bilaterally, to pain and touch.  Coordination was within normal limits.  The diagnosis was L5 radiculopathy secondary to lumbar condition.

VA treatment records, dated in March 2007, reflect complaints of increasing left leg pain and motor weakness.  The Veteran reportedly could no longer dorsiflex his left foot, and requested an epidural steroid injection.

During a March 2008 VA examination, the Veteran reported gradually progressive weakness that first occurred with his great toe, and then all toes; and that he was unable to dorsiflex his ankle.  On examination, the Veteran gave only minimal effort to demonstrate motor function of lower extremities.  An electromyograph study was recommended for further evaluation, due to inconsistent clinical examination.  The results of the electromyograph study in May 2008 were normal.

An electromyograph study conducted in March 2010 again revealed normal results.  There was no evidence of a sural sensory or peroneal motor neuropathy.

In January 2011, the Veteran testified that he could not extend his left leg at certain angles.  The Board finds the Veteran's statements to be credible.  Here, examiners have noted evidence of left leg weakness, although electromyograph studies have revealed normal results.  

Based on the foregoing, the Board finds that the overall evidence does not reveal that a higher initial disability rating for radiculopathy of the left lower extremity is warranted under Diagnostic Code 8520 (sciatic nerve) or Diagnostic Code 8521 (common peroneal nerve).  There is no evidence of moderate incomplete paralysis of any nerve of the lower extremity.  Nor have there been reports of loss of reflexes or muscle atrophy for the left lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2010).  Significant functional loss due to pain has not been demonstrated.

Thus, the weight of the evidence is against the grant of an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity under 38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, 8721.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010). 

C. Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with PTSD and radiculopathy of the left lower extremity is severe.

The Board finds the exhibited symptomatology of the Veteran's service-connected PTSD and radiculopathy of the left lower extremity is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

For the period from October 1, 2005, through July 13, 2006, a disability rating in excess of 30 percent for PTSD is denied.

For the period from July 14, 2006, through September 5, 2007, a disability rating in excess of 50 percent for PTSD is denied.

For the period from September 6, 2007, a disability rating in excess of 70 percent for PTSD is denied.

An initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


